DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Response to Arguments
2.  	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
 	Applicant has amended the claims (claims 1 and 15) to recite "wherein the device is controlled such that the device generates an output which prompts the target person to perform cleanup". Applicant further asserted that claims 1 and 15 recite additional elements that integrate the alleged exception into a practical application. As recited in claims 1 and 15, the output generated prompts the target person to perform cleanup, a practical application.  Applicant further supported his arguments by submitting that independent claims 1 and 15, and claims dependent therefrom, are not directed to a judicial exception and are therefore patent eligible. 
6 DMUS 189120615-1.070469.0990 	In response, at least the independent claims recite to a cleanup support system that supports a cleanup behavior, and includes: a first obtaining unit configured to obtain first information indicating a level of interest of a target person in cleanup; a second obtaining unit configured to obtain second information indicating a level of achievement of the2 cleanup performed by the target person.
A support system that supports a cleanup behavior is a method of organizing human activity in the contest of personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Accordingly, the management of users is the management of people and thereby constitutes an abstract concept.  
 	The claims merely recite the additional elements of a first obtaining unit, a second obtaining unit, a determining unit and a control unit, and a device. The types of functions being performed as claimed are functions that a generic computer may achieve and they are also functions which similarly the Courts found to be abstract. The claimed "controller" is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant is to be reminded that the Court has guided that: "[T]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188-89 (1981) (emphasis added). The court further emphasizes that "eligibility and novelty are judiseparate inquiries." Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017); see also Affinity Labs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (holding that "even assuming" that a particular claimed feature was novel does not "avoid the problem of abstractness"). 
The instant independent claims recite "obtaining first and second data (which is a data gathering function)", "present data (which is a displaying function)" , "determine and control", “generate an output” data which are functions being performed by a generic processor or controller. 
There is not a significant improvement of the claimed controller in achieving the claimed functions. See Alice Corp. 134 S.Ct. at 2358 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention ... Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional feature[s] that provides any practical assurance that the process is more than a drafting effort designed to monopolize the [abstract] itself.") and Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266, 1280 (Fed. Cir. 2012).
The judicial exception is not integrated into a practical application. It should also be noted that there is not a specific or new algorithm noted in the applicant's specification to generate the list of users. 
The claimed units as noted in the applicant's specification are  generic systems or processors. Furthermore, there is a lacking of evidence that the claims improve the manner in which the claimed units may perform any functions, as the claims in Enfish had performed their claimed invention via a "self-referential table" for a computer database. Applicant is being referred to Enfish, 822, F.3d at 1327, 1337. In fact, none of the steps and elements recited in the claims provide, and nowhere in the applicant's shows any description or explanation as to how the claimed controller is intended to provide: (1) a "solution ... necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks," as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) "a specific improvement to the way computers operate," as explained in Enflsh, 822 F.3d at 1336; or (3) an "unconventional technological solution ... to a technological problem" that "improve[s] the performance of the system itself," as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).
Accordingly, the Applicant's arguments in regard to claims 1-16 are not convincing.


				Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4. 	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a cleanup support system that supports a cleanup behavior, the cleanup support systems without significantly more. 
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine,  
 	manufacture, or composition of matter, or any new and useful improvement 
 	thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-14 fall within statutory class of machine, claim 15 falls within statutory class of a process and claim 15 falls within statutory class of an article of manufacturing. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 15 and 16. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	a first obtaining unit configured to obtain first information indicating a level of interest of a target person in cleanup; 
 	a second obtaining unit configured to obtain second information indicating a level of achievement of the cleanup performed by the target person; 
a determination unit configured to determine a content of control corresponding to the first information obtained and the second information obtained, with reference to a rule which associates the level of interest in the cleanup and the level of achievement of the cleanup with a content of control performed on a device; and 
a control unit configured to control the device according to the content of control determined, wherein the device is controlled such that the device generates an output which prompts the target person to perform cleanup.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). A target person performing a cleanup behavior that falls into the abstract idea subcategories of form of contracts, legal obligations and business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor, memory and devices  
are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of: a first obtaining unit, a second obtaining unit, a determination unit and a control unit is an element of the abstract idea of the algorithmic approach to find a solution. This is merely confining the abstract idea to a particular technological environment. Alternatively, this can be considered using a generic algorithm for solution whose implementation does not per se make the claim eligible. For example, using the well-known Simplex method for data analyzation can be performed using pencil and paper), and interface. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations. Further, executing all the steps/functions by a processing unit is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application). 
For further support, the Applicant's specification supports the claims being directed to use of a generic processor and devices. Note Paragraphs 0027 and 0028 of specification.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappas, 561 U.S. 593, 595, 95 USPQ2d 1001, 101 0 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook. The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims). 
The dependent claims 2-14 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	For the foregoing reasons, claims 1-16 cover subject matter that is judicially-excepted from patent eligibility under § 101.


Allowable Subject Matter
6. 	Claims 1-16 would be allowable if overcome the 101 rejection.
	The closest prior art to Stern (US Patent No. 7522057) in view of Busch (US Application No. 20080248815) fail to teach:
 	a determination unit configured to determine a content of control corresponding to the first information obtained and the second information obtained, with reference to a rule which associates the level of interest in the cleanup and the level of achievement of the cleanup with a content of control performed on a device; and a control unit configured to control the device according to the content of control determined as recited in independent claim 1.
 	obtaining first information indicating a level of interest of a target person in cleanup; obtaining second information indicating a level of achievement of the cleanup performed by the target person; determining a content of control corresponding to the first information obtained and the second information obtained, with reference to a rule which associates the level of interest in the cleanup and the level of achievement of the cleanup with a content of control performed on a device; and controlling the device according to the content of control determined as recited in independent claims 15 and 16.
 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 				Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROMAIN JEANTY/Primary Examiner, Art Unit 3623